       Case 1-20-40333-nhl          Doc 28      Filed 04/29/20       Entered 04/29/20 16:26:11


          Shapiro, DiCaro & Barak, LLC                                         Partners:
                                                                               Gerald M. Shapiro (admitted in FL, IL)
          Attorneys at Law                                                     David S. Kreisman (admitted in IL)
          One Huntington Quadrangle, Suite 3N05
                                                                               Managing Partners:
          Melville, New York 11747
                                                                               John A. DiCaro (NY)
          Tel: (631) 844-9611 • Fax: (631) 844-9525
                                                                               Shari S. Barak (NY)



April 29, 2020

Honorable Nancy Hershey Lord
United States Bankruptcy Court
Eastern District of New York
271 Cadman Plaza East
Brooklyn, NY 11201


RE:     Robin Johnson
               Chapter 13
               Case Number: 1-20-40333-NHL
               SD&B File Number: 19-083417

Dear Judge Lord:

This loss mitigation status letter is submitted on behalf of Deutsche Bank Trust Company
Americas, as Trustee for Residential Accredit Loans, Inc., Mortgage Asset-Backed Pass-Through
Certificates, Series 2006-QS17, a secured creditor of the above referenced Debtor.

On March 30, 2020 an order was entered for our client to participate in loss mitigation with the
Debtor. On April 2, 2020 our office filed a Creditor’s Affidavit with this Court and provided
Debtor and Debtor’s Counsel with a financial package. As Debtor had submitted some financial
information prior to this Court entering the aforementioned order, a list of missing items was
included with the Creditor’s Affidavit. Our office is currently waiting for Debtor to complete
and submit the financial package/missing documentation.

If you this Court has any questions, please do not hesitate to contact me. Thank you.

Very truly yours,
/s/Barbara Dunleavy
Barbara Dunleavy, Esq.




                                         Additional Office Location:
      175 Mile Crossing Boulevard, Rochester, New York 14624 | Tel: (585) 247-9000 | Fax: (585) 247-7380

                                    www.LOGS.com/shapiro_dicaro_barak
Case 1-20-40333-nhl   Doc 28   Filed 04/29/20   Entered 04/29/20 16:26:11
